PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/772,083
Filing Date: 2 Sep 2015
Appellant(s): Ennis et al.



__________________
Jeffrey S. Habib
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 4, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 10, 12, 14-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groft et al. (U.S. Patent 6,790,500) in view of Fay et al. (U.S. Patent Application Publication 2004/0185211) and optionally further Martin (U.S. Patent 4,021,287).
Groft discloses a method for manufacturing a multi-layer reflective insulation (4) comprising the steps of: (a) providing a first layer (12, 13) and a second layer (14), the first layer being a reflective layer having opposite first and second sides and comprising a first aluminum film (12) that reflects radiant heat and a first heat seal film (13) (film comprising low density polyethylene a thermoplastic wherein because a thermoplastic softens when heated and hardens on cooling the film is heat sealing/heat seal film), the first aluminum film comprising opposite first and second sides, the first side of the first aluminum film being disposed on the first side of the first layer and the first heat seal film being disposed on the second side of the first layer wherein the first heat seal film has one side on the second side of the first layer, the second layer being a layer of fiberglass, the fiberglass defining opposite first and second sides of the second layer; (b) laminating the layers by heat from flame; and (c) placing the first layer against the first side of the second layer with the one side of the first heat seal film in contact with the fiberglass on the first side of the second layer (Figure 1 and Column 2, lines 37-49 and Column 3, lines 47-48 and Column 4, lines 45-67 and 5, lines 1-19).
Regarding claim 12, Groft further teaches steps of: (d) providing a third layer (15, 16), the third layer having opposite first and second sides and being an additional reflective layer comprising a second 
Regarding claim 14, Groft further teaches steps of: (d) adhering a third layer (15, 16) against the second side of the second layer with the third layer in contact with the fiberglass on the second side of the second layer, the third layer being configured as at least one of a reflective layer and a vapor barrier.
Regarding claim 20, Groft further teaches steps of: (d) providing a third layer (15, 16), the third layer being identical to the first layer (i.e. including comprising a second aluminum film 16 and a second heat seal film 15); and (e) laminating the layers by heat from flame including laminating a side of the second heat seal film to the fiberglass on the second side of the second layer and thereby adhering the third layer to the second side of the second layer.
As to the limitations in claim 10 of “(b) applying a flame to the one side of the first heat seal film of the first layer and thereby activating the one side of the first heat seal film” and “whereby the activated first heat seal film adheres the first layer to the second layer”, in claim 12 of “(e) applying a flame to the one side of the second heat seal film of the third layer and thereby activating the one side of the second heat seal film” and “whereby the activated second heat seal film adheres the third layer to the second layer”, and in claim 20 of “flame laminating a side of the second heat seal film to the fiberglass on the second side of the second layer and thereby adhering the third layer to the second side of the second layer”, Groft teaches “In addition, the step of laminating the plurality of insulation layers together is attained using heat.” (Column 3, lines 47-48) and “In addition, in practice of the present 

As to the limitations in claim 10 of “the first heat seal film being pre-applied as a backing adhering to the second side of the first aluminum film wherein the first heat seal film has one side on the second side of the first layer, the first heat seal film adhering to the first aluminum film being provided as an integral material forming the first layer prior to manufacturing the multi-layer reflective insulation” and in claim 12 of “the second heat seal film being pre-applied as a backing adhering to the second side of the second aluminum film wherein the second heat seal film has one side on the second side of the third layer, the third layer being provided as an integral material forming the third layer prior to manufacturing the multi-layer reflective insulation” and similarly in claim 20 “the third layer being identical to the first layer”, Groft does not expressly teach the first heat seal film being pre-applied as a backing adhering to the second side of the first aluminum film and the second heat seal film being pre-applied as a backing adhering to the second side of the second aluminum film, it being noted Groft is not limited to any particular order of lamination for the layers.  It is known in the same art for manufacturing a multi-layer reflective insulation including a facing (analogous to the first or second aluminum film) adhered to a heat seal/heat activated film (analogous to the first or second heat seal film) and further adhered to a second layer (analogous to the second layer) that the heat seal/heat 
Regarding claims 15 and 16, Groft does not expressly teach how the layers are provided.  It is well understood in the same art to provide a layer comprising a facing (analogous to the first or second aluminum film) and pre-applied heat seal/heat activated film (analogous to the first or second heat seal film) from a roll, the second layer from a second roll, and the heat seal/heat activated layer can be .
(2) Response to Argument
Appellants argue, “Groft does not state that all methods are usable for use with all materials, nor that only a single method would always be used in laminating the adjacent layers of any particular embodiment of the Groft multi-layer insulation.”.
This argument is not persuasive wherein Groft teaches “In addition, the step of laminating the plurality of insulation layers together is attained using heat.” (Column 3, lines 47-48) and “In addition, in practice of the present invention, the various layers of the insulation 4 would be laminated together to provide a multilayer insulation, for instance by flame, or heat roller lamination, or by adhesive lamination.” (Column 4, lines 45-48).  Thus, flame or heat roller lamination or adhesive lamination are all methods suitable for laminating the various layers (12-16) of the insulation (4) together following that expressly taught or suggested by Groft.  There is no teaching or suggestion within Groft flame (or heat roller lamination or adhesive lamination) is not suitable for laminating one of the various layers of the insulation.  There is no teaching or suggestion in Groft the express teaching “In addition, in practice of 
Appellants further argue, “The examiner assumes that Groft includes flame lamination as an adhesion method for laminating plastic film to fiberglass. But stating an assumption as fact is not proof, but merely a form of conclusory statement that does not support an obviousness rejection. The examiner therefore has not met the burden of proof to support Groft teaching applying flame to the plastic film to adhere the plastic film to fiberglass.
This argument is not persuasive wherein (as is noted in the rejection and not only stated as an assumption of fact) it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made laminating the multiple layers (12-16) to provide the multilayer insulation (4) as taught by Groft comprises applying flame to the plastic films (13, 15) following that expressly taught by Groft, i.e. “In addition, the step of laminating the plurality of insulation layers together is attained using heat.” (Column 3, lines 47-48) and “In addition, in practice of the present invention, the various layers of the insulation 4 would be laminated together to provide a multilayer insulation, for instance by flame, or heat roller lamination, or by adhesive lamination.” (Column 4, lines 45-48), including wherein specifically applying the flame to the one side of film (13) and to the one side of film (15) is nothing more than choosing from the finite predictable solutions for application of the flame, i.e. applying a flame to a one side of a film and/or applying a flame to the fiberglass on a side of the second layer, each having a reasonable expectation of success.
Appellants further argue, “A person knowledgeable about insulation manufacturing understands that flame lamination is not used to adhere a plastic film layer to a fiberglass layer. Declaration of 
This argument is not persuasive wherein there is no demonstration of record the flame causes holes in the film or otherwise destroys the film in attempting to achieve suitable melt layer for dependable and durable adhesion (e.g. see the Declaration of Dermot J. Ennis dated May 27, 2020, paragraphs 11 and 23, wherein there is no showing flame applied to the plastic film taught by Groft causes holes in the film or otherwise destroys the film in attempting to achieve suitable melt layer for dependable and durable adhesion).  Rather, Groft (in the insulation art) teaches to laminate the layer(s) (the layers including thermoplastic/heat seal film and fiberglass) using flame as set forth above, and one of ordinary skill in the art understands as evidenced by Martin to adhere the thermoplastic heat seal film (e.g. of the same type taught by Groft for example low density polyethylene having the same thickness of approximately 0.001 inch) to any desired substrate/different materials such as a layer of fiber (e.g. scrim, non-woven, woven, etc.) by applying a flame to a one side of the thermoplastic heat seal film to be bonded thereby activating (by surface melt restricted to microscopic dimensions thereby avoiding any bulk surface defects in addition to avoiding any other bulk effects) the one side of the thermoplastic heat seal film, optionally applying a flame to a one side of the any desired substrate to be bonded, and placing the layers together whereby the activated thermoplastic heat seal film adheres the thermoplastic heat seal film to the any desired substrate to form a uniformly bonded laminate without detrimentally affecting the properties of the thermoplastic heat seal film or the any desired substrate to any extent.  
The examiner in fact has found no teaching or suggestion in the prior art of flame laminating a plastic film or a heat seal film to fiberglass by applying flame to the film.”.
This argument is not persuasive including as laminating the various layers of the insulation by flame is expressly taught by Groft, i.e. “In addition, in practice of the present invention, the various layers of the insulation 4 would be laminated together to provide a multilayer insulation, for instance by flame, or heat roller lamination, or by adhesive lamination.” (Column 4, lines 45-48), so that Groft expressly suggests success in laminating the plastic/heat seal film and fiberglass by flame.  Further, while Groft does not suggest flame is only suitable for lamination of a subset of the layers described therein using flame to satisfactorily laminate thermoplastic heat seal film (e.g. of the same type taught by Groft for example low density polyethylene having the same thickness of approximately 0.001 inch) to any desired substrate/different materials such as a layer of fiber (e.g. scrim, non-woven, woven, etc.) is well understood in the art as evidenced by Martin by applying a flame to a one side of the thermoplastic heat seal film to be bonded thereby activating (by surface melt restricted to microscopic dimensions thereby avoiding any bulk surface defects in addition to avoiding any other bulk effects) the one side of the thermoplastic heat seal film, optionally applying a flame to a one side of the any desired substrate to be bonded, and placing the layers together whereby the activated thermoplastic heat seal film adheres the thermoplastic heat seal film to the any desired substrate to form a uniformly bonded laminate without detrimentally affecting the properties of the thermoplastic heat seal film or the any desired substrate to any extent.
Appellants further argue, “Martin discloses that the microscopic dimensions of the melt enables adherence to smooth, flat film and sheet surfaces (see for example Table II of Martin), but Martin however does not disclose or suggest that the method can be applied in laminating a plastic film to a fiberglass insulation layer.”.

Appellants further argue, “The Martin method is sensitive to heat trapped in the lamination when it is formed and the Martin specification describes a number of ways to cool a formed laminate made from thin films. But the whole purpose of an insulation layer is to reduce heat transfer. The Martin method is sensitive to heat trapped in the lamination product when it is formed. Heat transfer from rolled fiberglass may well destroy the microscopic dimensions of the melt layer.”.
This argument is not persuasive as while Martin teaches depending on the layers to be bonded and/or multi-layer manufactured the layers and/or multi-layer may be cooled to prevent overheating by cooling the bonding/nip rolls or additional roll(s)/surface(s) (Column 11, lines 59-61 and Column 15, lines 33-64) there is no suggestion “Heat transfer from rolled fiberglass may well destroy the microscopic dimensions of the melt layer.”, it being first noted the second layer of fiberglass is only optionally heated, but rather the suggestion is the cooling would cool the layers and/or multi-layer to prevent overheating wherein there is no direct cooling applied to the melt layer so that the melt layer is not adversely affected in any way but rather the melt layer simply necessarily cools upon bonding to form the heat seal.
Appellants further argue, “Further, Martin does not teach or disclose that adhering a plastic film to fiberglass using a melt layer of microscopic dimensions would satisfactory adhere the film to a 
That is, Martin’s specialized method of laminating films together does not make it obvious to use flame lamination to apply a heat seal film to fiberglass, nor does Martin’s specialized method make it obvious that there would be a likelihood of success in forming a durable adhesion between the heat seal film and fiberglass”.
This argument is not persuasive (it being noted likelihood of success using flame laminating as taught by Martin is found in Groft similarly disclosing the various layers of the insulation 4 would be laminated together to provide a multilayer insulation, for instance by flame) wherein Martin teaches the thermoplastic heat seal film is satisfactorily adhered (by heat sealing) to any desired substrate/different materials such as a layer of fiber, e.g. scrim, non-woven, woven, etc., there being no teaching or suggestion in Martin (or other prior art of record or the instant invention) that heat sealing the heat seal film and fiberglass requires particular conditions other than simply heat sealing to “provide a sufficiently durable seal for use in a reflective insulation that is exposed to the elements”, and further the claims are not commensurate in scope with this argument as none of the claims require to “provide a sufficiently durable seal for use in a reflective insulation that is exposed to the elements”.
Appellants further argue, “The inventors discovered that pre-adhering a heat seal film to an aluminum film before applying flame to the heat seal film results in a satisfactory seal of the heat seal film with fiberglass. The aluminum film is inherently a good conductor of heat that resists formation of localized hot spots in the film and provides mechanical support of the activated heat seal film prior to the activated heat seal film being applied to the fiberglass, thereby resulting in a dependable, reliable adhesive bond between the entire heat seal film and the fiberglass that is not taught or suggested in the prior art.”.
statistical and practical significance.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (See MPEP 716.02(b)).  Further, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention (See MPEP 716.02(c)) wherein there is no evidence of record of unexpected results to outweigh that taught by Groft wherein the various layers of the insulation (the layers including layer(s) of heat seal film not required by Groft to be pre-adhered) would be laminated together to provide a multilayer insulation, for instance by flame, that taught by Fay wherein manufacturing a multi-layer reflective insulation including a facing (analogous to the first or second aluminum film) adhered to a heat seal/heat activated film (analogous to the first or second heat seal film) and further adhered to a second layer (analogous to the second layer) comprises the heat seal/heat activated film is pre-applied, i.e. adhered/attached, as a backing adhering to the facing as an integral material prior to activating a side of the heat seal/heat activated film for adhering to the second layer and manufacturing the multi-layer reflective insulation, and optionally further that taught by Martin to adhere a thermoplastic heat seal film to any desired substrate/different materials by applying a flame to a one side of the heat seal 
Appellants further argue, “The inventors were the first to realize that applying flame, rather than electrically heated wire, to a heat seal film enables activating a heat seal film over a large area, and that pre-applying the heat seal film to the aluminum film enables the heat seal film to withstand the application of flame for a high-quality, durable adhesion. 
The specification states “In addition, flame lamination of a heat seal film results in an improved adhesion layer with less likelihood of later separation lamination layers and with greater mechanical strength as compared to the use of hot melt glue. Thus the reliability of the reflective insulation is improved”, Specification page two, third paragraph. 
That is, as taught by the inventors, having the heat seal film pre-applied to the aluminum film enables use of flame lamination with the heat seal film that results in an adhesive joint having reduced likelihood of separation from the fiberglass and greater mechanical strength as compared to the prior art use of hot melt glue.”.
This argument is not persuasive including wherein there is no evidence (or discussion) of record “The inventors were the first to realize that applying flame, rather than electrically heated wire, to a heat seal film enables activating a heat seal film over a large area”, none of the claims are commensurate in scope with this argument as none of the claims require “activating a heat seal film over a large area”, and in any event Groft expressly teaches to laminate the layers by flame (not electrically heated wire).  Further, Groft expressly teaches to laminate the layers by flame as set forth above, and Martin teaches the same (including to uniformly bond the layers without detrimentally affecting the properties of the layers to any extent) so that any unexpected results directed to flame 
 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN L GOFF II/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        
Conferees:
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746        

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.